DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/359,459 filled on 03/20/2019. Claims 1-6 are presented for examination.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-5, drawn to a self-driving cleaner and as method for cleaning by a self-driving cleaner, comprising: a cleaner main body having a suction port in a bottom surface; a driver that is disposed in the cleaner main body and that drives movement of the cleaner main body; a control circuit that is disposed in the cleaner main body and that controls the suctionor and the driver; a first sensor that is disposed in the cleaner main body and that detects an object; a second sensor that detects a state in which the cleaner main body is unable to move; and a third sensor that detects a person, identifying by the control circuit a first target object that caused the cleaner main body to enter the state in which the cleaner main body is unable to move and receiving by the control circuit information as to whether the first target object is a target object to be climbed, classified in class A47L 2201/04, G05D 1/0238.
Group II. Claim 6, drawn to a self-driving cleaner, comprising: a motor that gives a torque to a wheel that moves the self-driving cleaner; a controller; a length measurer that measures a length optically; a camera that obtains an image; a detector that , classified in A47L11/4066.
Inventions I and II are related as self-driving cleaner and a method for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, Group II has a feature that is not required by Group I. For example, “a motor that gives a torque to a wheel that moves the self-driving cleaner; a controller; a length measurer that measures a length optically; a camera that obtains an image; a detector that detects a rotational frequency of the motor, wherein when the detector detects the detected rotational frequency is zero although the controller instructs the motor to spin, the controller determines a first object based on the image including a first image of the first object and a first length, between the first object and the self-driving cleaner, that the length measurer detects” of Group II is different than “a cleaner main body having a suction port in a bottom surface; a control circuit that is disposed in the cleaner main body and that controls the suctionor and the driver; a first sensor that is disposed in the cleaner main body and that detects 
Because these inventions are distinct for the reasons given above, there is a search and/or examination burden for the patentably distinct inventions and method as set forth above because at least the following reason(s) apply: 
Group I and Group II require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries). There would be a serious search and/or examination burden if restriction was not been made.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed invention, or a single grouping of patentably indistinct invention, or the method for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the free required under 37 CFR 1.17(i).
A telephone call was made to Mr. Michael S. Huppert (Reg. # 40,268) on 03/16/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664